Exhibit 10.7

 

TELADOC, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Non-employee members of the board of directors (the “Board”) of Teladoc, Inc.
(the “Company”) shall receive cash and equity compensation as set forth in this
Non-Employee Director Compensation Program (this “Program”).  The cash and
equity compensation described in this Program shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who is entitled to
receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program may be amended, modified
or terminated by the Board at any time in its sole discretion.  No Non-Employee
Director shall have any rights hereunder, except with respect to stock options
granted pursuant to the Program.  This Program will become effective on the date
of the effectiveness of the Company’s Registration Statement on Form S-1
relating to the initial public offering of common stock (the “Effective Date”). 
As of the Effective Date, the terms and conditions of this Program will
supersede any prior cash and/or equity compensation arrangements for service as
a member of the Board that are not legally binding contracts between the Company
and any of its Non-Employee Directors.

 

I.                                        CASH COMPENSATION

 

A.                                    Annual Retainers.  Each Non-Employee
Director shall receive an annual retainer of $40,000 for service on the Board.

 

B.                                    Additional Annual Retainers.  In addition,
each Non-Employee Director shall receive the following annual retainers:

 

1.                                      Chairman of the Board.  A Non-Employee
Director serving as Chairman of the Board shall receive an additional annual
retainer of $20,000 for such service.

 

2.                                      Audit Committee.  A Non-Employee
Director serving as Chairperson of the Audit Committee shall receive an
additional annual retainer of $20,000 for such service.  A Non-Employee Director
serving as a member other than the Chairperson of the Audit Committee shall
receive an additional annual retainer of $10,000 for such service.

 

3.                                      Compensation Committee.  A Non-Employee
Director serving as Chairperson of the Compensation Committee shall receive an
additional annual retainer of $10,000 for such service.  A Non-Employee Director
serving as a member other than the Chairperson of the Compensation Committee
shall receive an additional annual retainer of $5,000 for such service.

 

4.                                      Nominating and Corporate Governance
Committee.  A Non-Employee Director serving as Chairperson of the Nominating and
Corporate Governance Committee shall receive an additional annual retainer of
$7,500 for such service.  A Non-Employee

 

--------------------------------------------------------------------------------


 

Director serving as a member other than the Chairperson of the Nominating and
Corporate Governance Committee shall receive an additional annual retainer of
$3,000 for such service.

 

5.                                      Quality Assurance and Regulatory
Compliance Committee.  A Non-Employee Director serving as Chairperson of the
Quality Assurance and Regulatory Compliance Committee shall receive an
additional annual retainer of $10,000 for such service.  A Non-Employee Director
serving as a member other than the Chairperson of the Quality Assurance and
Regulatory Compliance Committee shall receive an additional annual retainer of
$5,000 for such service.

 

C.                                    Payment of Retainers.  The annual
retainers described in Sections I(A) and I(B) shall be earned on a quarterly
basis based on a calendar quarter and shall be paid in cash by the Company in
arrears not later than the fifteenth day following the end of each calendar
quarter.  In the event a Non-Employee Director does not serve as a Non-Employee
Director, or in the applicable positions described in Section I(B), for an
entire calendar quarter, the retainer paid to such Non-Employee Director shall
be prorated for the portion of such calendar quarter actually served as a
Non-Employee Director, or in such position, as applicable.  The retainers
payable to a Non-Employee Director under this Program shall be reduced by (and
shall not be paid in addition to) any cash retainers or director fees the
Non-Employee Director is entitled to receive for performing Non-Employee
Director services during the same period under a legally binding contract
between the Company and the Non-Employee Director.

 

II.                                   EQUITY COMPENSATION

 

Non-Employee Directors shall be granted the equity awards described below.  The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2015 Incentive Award Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Equity Plan”) and shall be granted subject to award agreements, including
attached exhibits, in substantially the form previously approved by the Board. 
All applicable terms of the Equity Plan apply to this Program as if fully set
forth herein, and all grants of stock options hereby are subject in all respects
to the terms of the Equity Plan and the applicable award agreement.  For the
avoidance of doubt, the share numbers in Sections II(A) and II(B) shall be
subject to adjustment as provided in the Equity Plan.

 

A.                                    Initial Awards.  Each Non-Employee
Director who is initially elected or appointed to the Board after the Effective
Date shall receive an option to purchase 18,373 shares of the Company’s common
stock on the date of such initial election or appointment.  The awards described
in this Section II(A) shall be referred to as “Initial Awards.”  No Non-Employee
Director shall be granted more than one Initial Award.

 

B.                                    Subsequent Awards.  A Non-Employee
Director who (i) has been serving as a Non-Employee Director on the Board for at
least six months as of the date of any annual meeting of the Company’s
stockholders after the Effective Date and (ii) will continue to serve as a
Non-Employee Director immediately following such meeting, shall be automatically
granted an option to purchase 12,249 shares of the Company’s common stock on the
date of such annual meeting.  The awards described in this Section II(B) shall
be referred to as “Subsequent

 

--------------------------------------------------------------------------------


 

Awards.”  For the avoidance of doubt, a Non-Employee Director elected for the
first time to the Board at an annual meeting of the Company’s stockholders shall
only receive an Initial Award in connection with such election, and shall not
receive any Subsequent Award on the date of such meeting as well.

 

C.                                    Termination of Service of Employee
Directors.  Members of the Board who are employees of the Company or any parent
or subsidiary of the Company who subsequently terminate their service with the
Company and any parent or subsidiary of the Company and remain on the Board will
not receive an Initial Award pursuant to Section II(A) above, but to the extent
that they are otherwise entitled, will receive, after termination from service
with the Company and any parent or subsidiary of the Company, Subsequent Awards
as described in Section II(B) above.

 

D.                                    Terms of Awards Granted to Non-Employee
Directors

 

1.                                      Exercise Price.  The per share exercise
price of each option granted to a Non-Employee Director shall equal the Fair
Market Value (as defined in the Equity Plan) of a share of common stock on the
date the option is granted.

 

2.                                      Vesting.  Each Initial Award shall vest
and become exercisable in three substantially equal annual installments
following the date of grant, such that the Initial Award shall be fully vested
on the third anniversary of the date of grant, subject to the Non-Employee
Director continuing in service as a Non-Employee Director through each such
vesting date.  Each Subsequent Award shall vest and become exercisable on the
earlier of the first anniversary of the date of grant or the day immediately
prior to the date of the next annual meeting of the Company’s stockholders
occurring after the date of grant, in either case subject to the Non-Employee
Director continuing in service on the Board as a Non-Employee Director through
each such vesting date.  Unless the Board otherwise determines, any portion of
an Initial Award or Subsequent Award which is unvested or unexercisable at the
time of a Non-Employee Director’s termination of service on the Board as a
Non-Employee Director shall be immediately forfeited upon such termination of
service and shall not thereafter become vested and exercisable.  All of a
Non-Employee Director’s Initial Awards and Subsequent Awards shall vest in full
immediately prior to the occurrence of a Change in Control (as defined in the
Equity Plan), to the extent outstanding at such time.

 

3.                                      Term.  The maximum term of each stock
option granted to a Non-Employee Director hereunder shall be ten (10) years from
the date the option is granted.

 

* * * * *

 

--------------------------------------------------------------------------------